Citation Nr: 0633923	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.

The instant appeal arose from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New York, New York, which denied a claim for service 
connection for diabetes mellitus, type II.


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Republic of Vietnam.

2.  The veteran's diabetes mellitus did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury including exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ §§ 1110, 1112, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for diabetes 
mellitus is warranted because he was exposed to Agent Orange 
as a civilian employee of Pan American World Airways (Pan Am) 
between 1968 and 1969 in Saigon, the Republic of Vietnam, and 
this employment should be considered active military service.  

Copies of pages from the veteran's passport indicate that the 
veteran worked in Vietnam in March 1968 for Pan Am.  He has 
also provided a copy of a Uniformed Services Identification 
and Privilege Card which indicates that he was a security 
supervisor for Pan Am.  The veteran has testified that Pan Am 
paid his salary; that his job primarily concerned the 
civilian and military R & R (rest and relaxation) flights in 
and out of Saigon; that his boss was a Pan Am employee; and 
that he did not reside in Tan Son Nhut Air Force Base, where 
he worked, but that he commuted to the base from an apartment 
off-base.  Nevertheless, he contends that his Pan Am job 
should be considered active military duty for purposes of VA 
benefits because he ate at military facilities; he had PX, 
commissary, and officer's club privileges; and, had he needed 
health care, he would have received it from military 
facilities.  Perhaps most importantly, he asserts that his 
Pan Am job should be considered active military duty because 
he provided assistance to servicemembers who were injured 
when their jeep overturned; he worked side by side with 
servicemembers when the base was under attack, unloading 
military planes; and he, too, dove into bunkers when the base 
was attacked.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including diabetes mellitus, which 
become manifest to a compensable degree within the year after 
service, will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, type II diabetes 
mellitus shall be service connected if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, including 
as a result of exposure of Agent Orange.

The veteran does not contend, and the evidence does not show, 
that he served in the Republic of Vietnam during his period 
of active military duty from 1961 to 1964.  His DD Form 214 
did not indicate any foreign service, including in the 
Republic Vietnam.  Therefore, he is not presumed to have been 
exposed to Agent Orange during his period of active military 
service.  There is no evidence suggesting that he was 
otherwise exposed to Agent Orange during his active service 
from 1961 to 1964.  Consequently, service connection for 
diabetes mellitus based on exposure to herbicides during this 
period of active military service is not warranted.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6 (2006).  

Service of United States civilian employees working for a 
number of private airline companies, including Pan Am, who 
served overseas as a result of the airlines' contracts with 
the military during World War II (December 14, 1941 through 
August 14, 1945) has been certified as active military 
service.  38 C.F.R. § 3.7 (2006).  The veteran asserts that 
his service with Pan Am during the Vietnam conflict should be 
similarly recognized as active duty.  While regulations do 
provide numerous categories of service other than active 
duty, employment as a civilian with a private company, Pan 
Am, in Saigon in 1968 and 1969 is not listed among those 
categories.  Accordingly, his employment with Pan Am in 
Saigon in 1968 and 1969, regrettably, cannot be considered 
active military service for VA benefits purposes.  The Board 
is obligated to follow the applicable statutes and 
regulations.  38 U.S.C.A. § 7104(c).  Consequently, his claim 
for service connection for diabetes mellitus based on 
exposure to herbicides during this period of civilian 
employment cannot be granted.

The veteran has been diagnosed as having type II diabetes 
mellitus.  Regardless, the preponderance of the evidence is 
against a finding that there is a nexus between the current 
diagnosis of diabetes mellitus and service.  The service 
medical records are negative for any complaints or findings 
of diabetes mellitus.  The first showing of a diagnosis of 
diabetes mellitus is in 2000, more than 35 years following 
the veteran's period of active military service.  There is no 
objective evidence showing that diabetes mellitus was 
manifested to a compensable degree within one year following 
the veteran's discharge from service in December 1964.  

Additionally, there is a lack of continuity of symptomatology 
of diabetes mellitus between the veteran's discharge from 
service in 1964 and the 2000 diagnosis of diabetes mellitus.  
Further, no competent medical professional has attributed the 
post-service diagnosis of diabetes mellitus to the veteran's 
service.  The Board finds that the veteran's claim for 
service connection for diabetes mellitus cannot be granted 
because the record does not contain competent evidence of a 
nexus between the current diagnosis and service, to include 
manifestations of such to a compensable degree within one 
year following his discharge from service.  Accordingly, for 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, including as a 
result of exposure to Agent Orange, or on a direct or 
presumptive basis.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of March and May 
2004 letters to the appellant, issued prior to the initial 
adjudication of the claim.  The letters advised him of the 
duty to assist and the duty to notify.  The appellant was 
told of the requirements to establish a successful claim for 
service connection.  He was advised of his and VA's 
respective duties.  The May 2004 letter specifically 
requested the veteran to provide "any evidence in his 
possession" that pertained to his claim.  

A March 2006 notice letter explained the assignment of 
disability ratings and effective dates.  Regardless, such 
explanation is moot, given that service connection is denied 
in this case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, there can be no possibility of any prejudice to 
the veteran under the holding in Dingess.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Post-service 
VA records have been associated with the claims folder.  

No VA examinations have been developed.  No such development 
is required when, as here, there is no competent evidence 
which indicates that the claimed disability may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006).  The Board therefore finds that VA has satisfied its 
duty to notify and assist.  The veteran has not identified 
any additional available evidence which is pertinent to the 
claim adjudicated in this decision and has not been 
associated with the claims folder. 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, including as a result of exposure to Agent Orange, is 
denied.



____________________________________________
MICHAEL SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


